                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

EUGENE E. VOLK,

        Petitioner,
                                                         Case No. 19-cv-792-jdp
   v.

CHERYL EPLETT,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing

Eugene E. Volk’s petition for a writ of habeas corpus.




        /s/                                                       10/15/2019
        Peter Oppeneer, Clerk of Court                            Date
